                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION

EMMANUEL CRAWFORD,                            )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 2:18-cv-2493-JDT-cgc
                                              )
OFFICER BROOKS, ET AL.,                       )
                                              )
       Defendants.                            )


           ORDER DIRECTING PLAINTIFF TO FILE A NON-PRISONER
      IN FORMA PAUPERIS AFFIDAVIT OR PAY THE $400 CIVIL FILING FEE


       On July 18, 2018, Plaintiff Emmanel Crawford, who was, at the time, incarcerated

at the Federal Correctional Institution in Memphis, Tennessee, filed a pro se civil complaint

and a motion for leave to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court issued

an order on October 12, 2018, granting leave to proceed in forma pauperis and assessing

the civil filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C.

§§ 1915(a)-(b). (ECF No. 4.) However, a few days later, on October 18, 2018, Crawford

notified the Clerk he had been released. (ECF No. 5.)

       Under the PLRA, a prisoner bringing a civil action must pay the full filing fee of

$350 required by 28 U.S.C. § 1914(a). The statute merely provides the prisoner the

opportunity to make a “downpayment” of a partial filing fee and pay the remainder in

monthly installments. 28 U.S.C. § 1915(b). However, in this case, no part of the filing fee
was paid prior to Crawford’s release. Under these circumstances, the Sixth Circuit has

held “the obligation to pay the remainder of the fees is to be determined solely on the

question of whether the released individual qualifies for pauper status.” McGore v.

Wrigglesworth, 114 F.3d 601, 613 (6th Cir. 1997), partially overruled on other grounds

by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).

         Crawford is ORDERED to submit, on or before February 27, 2019, either a non-

prisoner in forma pauperis affidavit or the entire $400 civil filing fee.1 The Clerk shall

mail Crawford a copy of the non-prisoner in forma pauperis affidavit form along with this

order.

         Failure to comply with this order in a timely manner will result in the dismissal of

this action without further notice, pursuant to Federal Rule of Civil Procedure 41(b), for

failure to prosecute.

IT IS SO ORDERED.
                                                      s/ James D. Todd
                                                     JAMES D. TODD
                                                     UNITED STATES DISTRICT JUDGE




         1
         The civil filing fee is $350. 28 U.S.C. § 1914(a). Under § 1914(b) and the Schedule of
Fees set out following the statute, an administrative fee of $50 for filing any civil case also is
required. Because that additional $50 fee does not apply if leave to proceed in forma pauperis is
granted, only the $350 fee was assessed in the October 12, 2018, order. If Plaintiff does not
renew his pauper status and chooses to pay the filing fee in full, he must pay the entire $400 fee.

                                                 2
